603 F.2d 487
Virginia Eve ROLLINS and Robert Lee Rollins, Jr., Appellees,v.Annie Pearl S. MAY, Appellant.
No. 78-1405.
United States Court of Appeals,Fourth Circuit.
Argued April 4, 1979.Decided Aug. 3, 1979.

Jean Hoefer Toal, Columbia, S. C.  (Belser, Baker, Barwick & Toal, Columbia, S. C., Judson F. Ayers, Ayers & Anderson, Greenwood, S. C., on brief), for appellant.
Thomas H. Pope, III, Newberry, S. C.  (Thomas H. Pope, Pope & Schumpert, Newberry, S. C., on brief), for appellees.
Before BRYAN, Senior Circuit Judge, and BUTZNER and RUSSELL, Circuit Judges.
PER CURIAM:


1
In this action for damages tried before a jury, the district court at the close of the evidence, granted the motion of the plaintiffs/appellees for directed verdict, finding (1) that the appellant had violated her fiduciary duty as trustee under the will of A. C. Stockman, by selling certain real estate and not reinvesting the proceeds in other real estate, as provided by the trust created under A. C. Stockman's will, (2) that she was accordingly liable for damages to the appellees,1 ultimate beneficiaries under the will of their great grandfather A. C. Stockman, and (3) that they were entitled as the measure of damages to recover the present day value of the real estate which had been sold.  The district court further found that the appellant was estopped by judgment to raise the defense of the Rule Against Perpetuities.


2
The facts in this case cover a period from 1938 to 1978 and are long, involved and complicated.  They are fully detailed in the opinion of the district court,2 and will not be repeated here.  After consideration of the record, briefs and oral arguments, we are of the opinion that the judgment of the district court should be affirmed upon the excellent and well-reasoned opinion of the district court.


3
AFFIRMED.



1
 The appellees are brother and sister and the children of Henrietta Rollins, the granddaughter of A. C. Stockman


2
 Rollins, et al. v. May (D.S.C.1978), 473 F.Supp. 358